Title: Gideon Fitz to Thomas Jefferson, 20 June 1810
From: Fitz, Gideon
To: Jefferson, Thomas


          
            Sir,
            Opelousas church, Orleans Territory. 
                     June 20th 1810—
          
             About ten days since, I wrote you on the subject of a Wind mill of my own invention, soliciting your opinion of its usefulness, and that it might be patented in case you should think it deserving that attention. In little time after writing I discovered a material error which had happened from overlooking a small circumstance in estimating its power of raising weight.
           Although the Wheel runs very well, it can not, I fear, be made to go with force enough to answer the purposes desired. A Wheel on that construction may possibly turn a hand mill, and perhaps be found useful in pounding rice & such like small purposes. I find the sails work very well in a perpendicular position also, having their hinges in the middle & a small fan-tail on one side to shut in towards the axle when the arm approaches the point from whence the wind comes.
          I have now to ask your forgiveness for the trouble I have given you, and beg you will let the matter rest without further inconvenience, unless a leisure moment should occur when you could without interruption to your ease, or pleasure mention to me your opinion on the subject, and whether any 
                  mill Wheel of the kind is in use, or has been tried. 
		  
          
            I am Sir, With great respect, Your Obt Servt
            
                  Gideon Fitz
          
        